Citation Nr: 1233583	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Des Moines, Iowa RO.  In June 2012, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

In his October 2007 claim for TDIU, the Veteran indicated that various service-connected disabilities prevent him from securing or following any substantially gainful occupation, including a back condition.  Such indicates that the Veteran raises a claim of service connection for a back disability.  Such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification (i.e., whether he is seeking a claim regarding such matter), and any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 
The Veteran is currently service connected for PTSD, coronary artery disease, prostate cancer residuals, peripheral neuropathy of all four extremities, erectile dysfunction, and diabetes mellitus.  The Veteran is not service connected for any back disability or shoulder disability.

The Veteran filed a claim for a TDIU that was received in October 2007.  At that time, his service connected disabilities combined to a 90 percent rating, and included at least one disability which was rated at 40 percent or higher.  As such, the Veteran met the schedular rating criteria for a TDIU.  The issue is thus whether his service connected disabilities at that time, or since, have rendered the Veteran's totally unemployable.

The evidence of record is unclear on this question, and a remand is thus required.  Specifically, it is unclear whether the Veteran is precluded from employment by his service connected disabilities.  The Veteran has some work history.  In a February 2006 mental health VA treatment record, it was noted that the Veteran had worked at an Oscar Meyer plant for 8-9 years until it closed, he had managed a junkyard, and he had worked at a gas station.  There is also some indication that he had often remained home as a caretaker for his paralyzed wife.  In June 2006, the Veteran was noted to work part-time.  A psychologist in January 2008 found that the Veteran was not totally socially and occupationally impaired as a result of his PTSD.  At a VA examination in May 2009, the Veteran reported that he stopped working as a mechanic in 1999-2000 when his neuropathy began and he started dropping things.  In 2009, the Veteran suggested that since 1999 he had been unable to even work independently.

It is also unclear what the impact of the Veteran's non-service connected disabilities is on his employability.  For example, in 2006, the Veteran was awarded Social Security Administration (SSA) disability for back and shoulder disabilities (neither of which is service connected).  Additionally, at a VA examination in August 2007, the examiner noted that the Veteran reported being unable to work on account of his back.  A psychologist in January 2008 found that the Veteran had been unemployed for 2-5 years because he injured his shoulder and could not do the job.  The psychologist also noted that leg problems and PTSD symptoms contributed.  

The Veteran's claim for TDIU was denied by the RO in April 2008 in part due to an inability to determine when and why he stopped working or if he was presently self-employed.  In his December 2009 VA Form 9, he stated he was able to work part-time prior to 1999 and that he was self-employed.  However, after 1999, he was unable to work independently.  [Social Security Administration records include a July 2000 private treatment report noting the Veteran's indication he was self-employed and occasionally worked.]  At the June 2012 video conference hearing, the Veteran testified that from 1997 to 2006, he did not have any substantially gainful employment, and that during that period he worked on relative's and friend's farms to help them and to make some extra money.  

Based on the Veteran's various statements and his June 2012 video conference hearing testimony, it is apparent that the Veteran's various service-connected disabilities would have had an impact on his employability, but it is unclear whether they have precluded employment; particularly in light of the fact that the Veteran has various nonservice-connected disabilities that appear to have impaired his ability to work as well.  Thus, the Board finds that an examination to ascertain the cause(s) of his work impairment is necessary.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (noting that the central inquiry in TDIU claims is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability") (emphasis added).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate medical professional for a medical opinion.  If it is determined that an examination is necessary in order to provide the opinion, one should be scheduled.  

The examiner should be provided with a list of the Veteran's current service connected disabilities (PTSD, prostate cancer, coronary artery disease, peripheral neuropathy of all four extremities, diabetes mellitus, and erectile dysfunction) and should be specifically asked to determine whether, without taking his age into account, it is at least as likely as not (50 percent or greater) that at any time since October 2007, the Veteran has been precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (that is excluding any impairment from his non-service connected disabilities, including shoulder and back disabilities).  Any opinion should be supported by a complete rationale.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

